DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 16 May 2022 have been entered. Claims 11-14, 17-20, and 22-25 are pending in this application. The amendments to the claims have overcome each and every 112(b) rejection set forth in the previous Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 17-20, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perego et al. (US 2020/0212508 A1).

Regarding claim 11, Perego teaches a Li-ion thin film microbattery with a LiPON solid electrolyte disposed in a central part of the microbattery, as shown in Fig. 11 (a central part including a solid electrolyte) [0072]. Perego further teaches wherein microbatteries commonly face a critical issue of contamination in the electronic circuitry by Li-ions [0088]. Perego teaches that it is necessary to implement a Li-ion barrier layer with proper insulation to stop any stray motion of Li-ions [0088]. Furthermore, the protective insulator is disposed completely around the solid state electrolyte, thereby meeting the claimed outer circumferential part on an outer circumference of the central part, as depicted in Fig. 11. Perego therefore reads on the claim limitation “a solid electrolyte sheet comprising: a central part including a solid electrolyte; and 5an outer circumferential part positioned on an outer circumference of the central part and containing a material having electrical insulating properties and non-ionic conductivity” because the protective insulator surrounds the solid electrolyte, which is interpreted as being positioned around the circumference of the electrolyte and the suitability of the insulator of Perego in acting as a Li-ion barrier is due to its non-ionic conductivity. 
Perego further discloses the microbattery is comprised of a Li-free cathode comprising a transition metal oxide thin film (a positive electrode layer); an anode comprising a lithiated Ge or Si thin film (a negative electrode layer); and an electrolyte film disposed between the cathode and the anode (a solid electrolyte layer disposed between the positive electrode layer and the 5negative electrode layer and including a solid electrolyte) [0007]. Perego further discloses wherein the cathode is disposed directly above the solid state electrolyte which is itself disposed directly above the anode such that a projection of the anode significantly overlaps with a projection of the cathode and the solid state electrolyte in a lamination direction, as depicted in Figures 11 and 12 (wherein areas of the positive electrode layer, the solid electrolyte layer, and the negative electrode layer are substantially the same as each other on a plane of projection when they are projected in a lamination direction). 

Regarding claim 17, Perego meets the claim limitations of the all-solid-state battery of claim 11 as set forth above. Perego further discloses wherein the protective insulator is disposed entirely around the solid electrolyte, as depicted from a side view in Fig. 11 and from a top view in Fig. 12. Perego therefore reads on the claim limitation “wherein the outer circumferential part is formed over an entire circumference of the central part.”

Regarding claim 18, Perego meets the claim limitations of the all-solid-state battery of claim 11 as set forth above. Perego further discloses wherein the protective insulator is formed throughout the solid electrolyte sheet in a thickness direction, as depicted below in Modified Fig. 11 of Perego. Perego therefore reads on the claim limitation “wherein the outer circumferential 15part is formed throughout the solid electrolyte sheet in a thickness direction thereof.

    PNG
    media_image1.png
    334
    404
    media_image1.png
    Greyscale

Regarding claim 19, Perego meets the claim limitations of all-solid-state battery of claim 11 as set forth above. Perego further discloses wherein the circumferential part, the insulator of Perego, is provided integrally with the electrolyte sheet, as depicted in Modified Fig. 11 of Perego above. Additionally, Perego specifies that the protective insulation layers are fabricated on a Si substrate to form the integrated microbattery in Fig. 11 [0092].
Perego further reads on the claim limitation “wherein the outer circumferential part is an impregnated part provided integrally with the solid electrolyte sheet and impregnated with the material having electrical insulating properties and non-ionic 20conductivity” in light of [0094] the instant Specification which states that the “impregnated part can be formed by attaching the material having electrical insulating properties non-ionic conductivity to the separator substrate using, for example, a dipping method.” The examiner interprets the impregnated part to mean that the material is attached in some way to a substrate, such as with dipping or chemical vapor deposition.

Regarding claim 20, Perego meets the claim limitations of the all-solid-state battery of claim 11 as set forth above. Perego further discloses wherein the circumferential part, the protective insulator, is formed as part of a laminated structure on both the electric circuitry and the microbattery stack (Fig. 11, [0092]). Perego therefore reads on the claim limitation “wherein the outer circumferential part is a lamina-shaped part formed on a main surface of the solid electrolyte sheet.”

Regarding claim 22, Perego meets the claim limitations of the separator of claim 21 as set forth above. Perego further discloses the microbattery is comprised of a Li-free cathode comprising a transition metal oxide thin film (a positive electrode layer); an anode comprising a lithiated Ge or Si thin film (a negative electrode layer); and an electrolyte film disposed between the cathode and the anode [0007]. Perego further discloses wherein the cathode is disposed directly above the solid state electrolyte which is itself disposed directly above the anode such that a projection of the anode significantly overlaps with a projection of the cathode and the solid state electrolyte in a lamination direction, as depicted in Figures 11 and 12 (wherein areas of the positive electrode layer, the separator, and the negative electrode layer are substantially the same as each other on a plane of projection when they are 20projected in a lamination direction).
Perego further discloses the solid electrolyte sheet includes a LiPON solid electrolyte disposed in a central part of the microbattery, as shown in Fig. 11[0072]. Perego further teaches wherein microbatteries commonly face a critical issue of contamination in the electronic circuitry by Li-ions [0088]. Perego teaches that it is necessary to implement a Li-ion barrier layer with proper insulation to stop any stray motion of Li-ions [0088]. Furthermore, the protective insulator is disposed completely around the solid state electrolyte, as depicted in Fig. 11. 
The solid electrolyte acts as a separator in the microbattery disclosed by Perego. The central part with the solid electrolyte includes a substrate, either the electronic circuitry or the Si substrate with the LiPON electrolyte formed on either the anode or the cathode [0092]. Perego therefore reads on the claim limitation “a separator comprising: a central part including a separator substrate; and an outer circumferential part positioned on an outer circumference of the central 10part and containing a material having electrical insulating properties and non-ionic conductivity” wherein the separator substrate is either electronic circuitry or the Si substrate as shown in Fig. 11(a) and 11(b), respectively. Additionally, the protective insulator reads upon the outer circumferential part having electrical insulating properties and non-ionic conductivity, as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perego et al. (US 2020/0212508 A1) as applied to claim 1 above.

Regarding 12, Perego meets the claim limitations of the all-solid-state battery of claim 12 as set forth above.  Perego further discloses wherein the protective insulator may be comprised of Si3N4 and/or SiO2 thin films and may be deposited by several methods such as chemical vapor deposition, ALD, physical vapor deposition, or thermal oxidation [0088]. The Examiner takes Official Notice that silicon nitride and silicon oxide, as disclosed by Perego, are ceramic materials. It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the solid electrolyte sheet of Perego such that the protective insulator was comprised of Si3N4 and/or SiO2 thin films, as taught by Perego, with a reasonable expectation of success in providing a suitable insulator.
Modified Perego therefore renders obvious the claim limitation “wherein the material having 10electrical insulating properties and non-ionic conductivity is formed of a non-ion conductive insulating ceramic material.” 

Regarding claim 13, Modified Perego meets the claim limitations of the all-solid-state battery of claim 12 as set forth above. Perego accordingly renders obvious the claim limitation “wherein the non-ion conductive 15insulating ceramic material is formed of one or both of an oxide ceramic and a nitride ceramic.”

Regarding claim 14, Modified Perego meets the claim limitations of the all-solid-state battery of claim 13 as set forth above. Modified Perego accordingly renders obvious the claim limitation “wherein the oxide ceramic is one or more materials selected from the group consisting of 20A1203, Y203, MgO, CaO, SiO2, ZrO2, and TiO2, and the nitride ceramic is one or more materials selected from the group consisting of AlN and Si3N4.”

Regarding claims 23, 24, and 25, Perego meets the claim limitations of the all-solid-state battery of claim 11 as set forth above. Perego further discloses wherein the protective insulator may be comprised of Si3N4 and/or SiO2 thin films and may be deposited by several methods such as chemical vapor deposition, ALD, physical vapor deposition, or thermal oxidation [0088]. Perego fails to disclose wherein the protective insulator is formed of a resin material.
Schrooten discloses an electrochemical cell array including a composite layer with one or more electrically conductive passageways [0014]. Schrooten teaches that the conductive paths are kept extremely short so that ohmic losses are minimized [0023]. In particular, the electrochemical cell components may include non-ion conducting materials with negligible electrical conductivity to reduce gas permeability and/or increase mechanical strength [0033]. Examples of the electrically insulating and non-ion conducting materials include polymers, such as polypropylene, polyethylene, etc. and may further include a solid electrolyte membrane [0032].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select polypropylene as a non-ion conducting protective insulator, as taught by Schrooten, in the microbattery of Perego with a reasonable expectation of success of preventing Li-ion diffusion with suitable electrical insulation. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended purpose. See MPEP 2144.07.
Modified Perego therefore renders obvious the claim limitations of claims 23, 24, and 25, because polypropylene is a thermoplastic resin, which has electrical insulating properties and non-ionic conductivity.


Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 11 and 22, Applicant alleges that Perego does not teach wherein areas of the positive electrode layer and the negative electrode layer are substantially the same on a plan of projection when projected in a lamination direction and cites Fig. 11 of Perego. This is not persuasive because areas of the positive and negative electrode layers are substantially the same when projected in the lamination direction. In particular, Fig. 12 depicts a top view of four individual cells 1201-1204 which show overlapping areas of the cells and a cross-section of cell 1203.
The claim language “areas of the positive electrode layer, the solid electrolyte layer, and the negative electrode layer are substantially the same as each other on a plane of projection when they are projected in a lamination direction” requires only substantial overlap between the claimed cell elements and not complete overlap. Furthermore, the plane of projection in the lamination direction corresponds with the top view depicted in Fig. 12. Perego discloses a cathode which is a Li-free cathode comprising a transition metal oxide thin film (a positive electrode layer); an anode comprising a lithiated Ge or Si thin film (a negative electrode layer); and an electrolyte film disposed between the cathode and the anode (a solid electrolyte layer disposed between the positive electrode layer and the 5negative electrode layer and including a solid electrolyte) and the cross-section of the cell in combination with its top view (Figs. 12(a) and 12(b)) shows the anode disposed directly above the solid state electrolyte which is itself directly above the cathode with significant overlap between the battery elements such that the projection of the elements in the lamination direction may be interpreted as substantially the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728